Title: List of Scoundrels, [c. 4 January 1782]
From: Franklin, Benjamin
To: 


[c. January 4, 1782]
In composing this list, Franklin was revisiting irritations from the earliest days of his French mission to the present. These were not enemies like Arthur Lee and Ralph Izard, who were intent on causing him harm. They were petty swindlers and cheats, con men and rogues, people who had betrayed his trust and abused his generosity. Some hoodwinked him out of money, some obtained letters of recommendation on the basis of false stories, and others obstructed the American cause by embezzling Congressional funds, spying, or simply refusing to carry out their duty. What provoked Franklin to draft this list is a mystery. But once having recalled to mind the names of these twelve men, he then canceled them all with a simple, and characteristic, vertical line.
 

Mr Hood
    Mr. Davis
    [lined through]: Sir James Jay
    Vanzandt
    Dr Williamson
    Digges
    Shaffer
    Mr Jackson Jones
    Mr. Brown
    Come. Gillon
    Thoms Morris
    Cap. Hinson
